The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 9/01/2020.
Claims 1-12, 14-19, and 24-25 are pending.
Claims 13, 20-23, and 26-32 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 1-2, 4-7, 11, 14-15, 17-19, and 24 are rejected under 35 U.S.C. 103 unpatentable over Zhang et al. (US 2018/0288746) in view of YI et al. (WO 2017/183926).

Regarding claim 1, Zhang discloses a method for transmitting information that is applicable to a base station [Fig. 2, ¶¶ 61-133; a method to allocate GF transmission resources applicable to a BS 170], comprising: 
determining configuration information of a Bandwidth Part (BWP) blank transmission unit in a 5th Generation (5G) New Radio (NR) system [Fig. 2, ¶ 63; at step 202, determining by selecting a GF resource configuration option (a combination of RRC configuration and DCl/Layer 1 signaling configuration is selected for UE1) in a 5th Generation (5G) New Radio (NR) system (¶¶ 60, 85)], the configuration information comprising a time-frequency resource range of the BWP blank transmission unit [Fig. 2, ¶¶ 66, 88; wherein the DCl/Layer 1 signaling configuration includes explicit or implicit signaling of actual time/frequency/RS resources or resource indices]; 
transmitting resource configuration information to User Equipment (UE) based on the configuration information of the BWP blank transmission unit [Fig. 2, ¶¶ 65-66; at steps (204, 205), transmitting one part of the resource configuration information from BS 170 to UE1 110a based on the selected the GF resource configuration options (1, 2)]; and 
scheduling a first transmission resource at a time-frequency position of the BWP blank transmission unit [Fig. 2, ¶ 89; dynamically scheduling a user access resource in every time interval; that is, that any resource to be allocated by DCI signaling and the resource can be used by the UE in any time slot, i.e., the frequency domain resource without time limitation for usage in the TTI (see ¶ 65)], so as to utilize the first transmission resource to transmit target service data [¶ 90; so as to utilize the first transmission resource to transmit target service data].
Zhang disclose all aspects of claim invention set forth above, but does not explicitly disclose wherein the first transmission resource is a resource scheduled based on a non-5G NR communication protocol.
However, YI discloses wherein the first transmission resource is a resource scheduled based on a non-5G NR communication protocol [Fig. 2, ¶¶ 42-46; wherein the first transmission resource is a resource scheduled the resource in unit of the TTI (e.g. suprame) based on a LTE communication protocol].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first transmission resource is a resource scheduled based on a non-5G NR communication protocol” as taught by YI in the system of Zhang, so that it would provide multiple antenna elements to increase the beamforming gain to increase the coverage or increase the throughput [see YI; 4].

Regarding claim 2, the combined system of Zhang and YI discloses the method of claim 1.
Zhang further discloses wherein the base station comprises a 5G NR base station [¶ 73; wherein the base station comprises a 5G NR base station], and determining the configuration information of the BWP blank transmission unit in the 5G NR system further comprises:
 determining the configuration information of the BWP blank transmission unit within a preset frequency range of the 5G NR system according to a preset resource configuration rule [¶¶ 85-87; determining the configuration information of the BWP blank transmission unit within a preset frequency range of the 5G NR system according to a preset resource configuration rule], or
determining the configuration information of the BWP blank transmission unit, according to information of a target service to be transmitted [¶ 74; determining configuration of resources and parameters can be updated semi-statically by non-DCI signaling and/or dynamically by DCI signaling, where if both signaling schemes are applied, a rule or protocol],
wherein there in the information of the target service to be transmitted at least comprising the type of the non-5G NR communication protocol applicable to target service data to be transmitted [¶ 60; three application types will use GF transmission: Ultra Reliable Low-Latency Communication (URLLC), enhance Mobile Broad Band (eMBB), and massive Machine Type Communication (mMTC)].

Regarding claim 4, the combined system of Zhang and YI discloses the method of claim 2, wherein transmitting the resource configuration information to the UE based on the configuration information of the BWP blank transmission unit further comprises: 
Zhang further discloses transmitting, the configuration information of the BWP blank transmission unit to second UE for transmitting 5G NR service data by the 5G NR base station [Fig. 2, ¶¶ 73-74; steps 253, 254; transmitting, the configuration information of the BWP blank transmission unit to UE2 110b for transmitting 5G NR service data by the BS 170].

Regarding claim 5, the combined system of Zhang and YI discloses the method of claim 1, 
Zhang further discloses wherein, when the base station is a non-5G NR base station [¶ 73; wherein the base station comprises a 5G NR base station], determining the configuration information of the BWP blank transmission unit in the 5G NR system further comprises:
YI further discloses acquiring the configuration information of the BWP blank transmission unit transmitted by the 5G NR base station [Fig. 2, ¶ 85; the base station may operate a first cell and the second cell. Here, the first cell may use the new RAT and the second cell may use the LTE RAT. The base station may transmit information on UE-specific bandwidth of the first cell using the new RAT], or detecting the configuration information of the BWP blank transmission unit according to reference signal configuration information of the 5G NR system [¶ 127; detecting the configuration information of the BWP blank transmission unit according to reference signal configuration information of the 5G NR system].

Regarding claim 6, the combined system of Zhang and YI discloses the method of claim.
Zhang further discloses wherein, when the configuration information of the BWP blank transmission unit is periodic configuration information of the BWP blank transmission unit, transmitting the resource configuration information to the UE based on the configuration information of the BWP blank transmission unit further comprises: 
determining the first resource configuration information according to the information of the target service to be transmitted and the periodic configuration information of the BWP blank transmission unit [¶ 157; determining the grant-free time domain resource configuration can apply one periodicity parameter, wherein the periodicity parameter indicates an absolute timing units such as how many slots between two neighboring transmission resource occasions to be configured by the periodicity for a FDD, and also indicates (or count) the number of available basic resource units such as how many mini-slots between two neighboring transmission resource occasions to be configured by the periodicity for a TDD]; and 
transmitting the first resource configuration information to the first UE for transmitting the target service data [¶¶ 30, 86, 98, 162; transmitting the first resource configuration information to the first UE for transmitting the target service data].

Regarding claim 7, the combined system of Zhang and YI discloses the method of claim 1.
Zhang further discloses wherein the BWP blank transmission unit further comprises a BWP quasi blank transmission unit which is configured with a control information transmission resource, or a BWP true blank transmission unit which is not configured with the control information transmission resource [¶ 149; one or more BWPs (or their BWP configuration indices reference to the BWPs) can be explicitly activated as active BWPs or defined as default active BWPs in the RRC or DCI signaling for GF resource configuration].

Regarding claim 11, Zhang discloses a method for transmitting information [Fig. 2, ¶¶ 61-133; a method for Grant-Free (GF) Transmission] that is applicable to first User Equipment (UE) for transmitting target service data [Fig. 2, ¶ ; that is applicable to UE1 for transmitting target service data (see ¶ 86, e.g. URLLC traffic to satisfy the extreme low latency requirement, eMBB traffic short packets to save signaling overhead)], the method comprising:
 acquiring first resource configuration information which is transmitted by a base station [¶ 64; acquiring RRC configuration and DCl/Layer 1 signaling configuration (option 1) broadcast information by a BS], the first resource configuration information being configured to inform the first UE of allocation information for a first transmission resource [¶ 64; wherein the option 1 generally is a signaling scheme on a combination of non-DCI signaling and DCI signaling allocation]; and 
according to the first resource configuration information, transmitting the target service data through the first transmission resource which is scheduled by the base station at a time-frequency position of a Bandwidth Part (BWP) blank transmission unit [¶¶ 89-90; according to the RRC configuration and DCl/Layer 1 signaling configuration (option 1)/(first resource configuration information), transmitting the target service data through the first transmission resource which is scheduled by the base station at a time-frequency position of a Bandwidth Part (BWP) blank transmission unit; that any resource to be allocated by DCI signaling and the resource can be used by the UE in any time slot, i.e., the frequency domain resource without time limitation for usage in the TTI (see ¶ 65)]
wherein the first transmission resource is a resource scheduled based on a non-5G NR communication protocol.
However, YI discloses wherein the first transmission resource is a resource scheduled based on a non-5G NR communication protocol [Fig. 2, ¶¶ 42-46; wherein the first transmission resource is a resource scheduled the resource in unit of the TTI (e.g. suprame) based on a LTE communication protocol].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first transmission resource is a resource scheduled based on a non-5G NR communication protocol” as taught by YI in the system of Zhang, so that it would provide multiple antenna elements to increase the beamforming gain to increase the coverage or increase the throughput [see YI; 4].

Regarding claims 14, 15, 17, 18, and 19, the claims recite a device for transmitting information that is applicable to a base station comprising: a processor and a memory [Fig. 7B, ¶ 197; base station 170 comprising at least one processing unit 750 and at least one memory 758] configured to store instructions executable for the processor wherein the processor is configured to implement the functions of the method steps recited as in claims 1, 2, 4, 5, and 6 respectively; therefore, claims 14, 15, 17, 18, and 19 are rejected along the same rationale that rejected in claims 1, 2, 4, 5, and 6 respectively.

Regarding claim 24, the claim recites a device for transmitting information that is comprised in first User Equipment (UE) for transmitting target service data, the device [Fig. 7B, ¶ 197; base station 170 comprising at least one processing unit 750 and at least one memory 758] configured to store instructions executable for the processor to perform to the functions of the method steps recited as in claim 11; therefore, claim 24 is rejected along the same rationale that rejected in claim 11.

Claim 10 is rejected under 35 U.S.C. 103 unpatentable over Zhang et al. (US 2018/0288746) in view of YI et al. (WO 2017/183926), and further in view of SU et al. (CN 108696384).

Regarding claim 10, the combined system of Zhang and YI discloses the method of claim 1, but does not explicitly disclose wherein the target service data further comprises: enhanced Machine Type Communication (eMTC) and Narrow Band Internet of Things (NB IoT) services that perform data transmission based on the communication protocol of a Long Term Evolution (LTE) system.
However, SU discloses wherein the target service data further comprises: enhanced Machine Type Communication (eMTC) and Narrow Band Internet of Things (NB IoT) services that perform data transmission based on the communication protocol of a Long Term Evolution (LTE) system [Embodiment 3, page 14, 1st para; the eMTC, carrier (i.e., a physical resource block) and NBIoT are deployed in the LTE system band, to transmit PBCH, main message system message and the downlink synchronization signal such as the common signaling used by the physical resource block].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the target service data further comprises: enhanced Machine Type Communication (eMTC) and Narrow Band Internet of Things (NB IoT) services that perform data transmission based on the communication protocol of a Long Term Evolution (LTE) system” as taught by SU in the combined system of Zhang and YI, so that it would provide system throughput and connection efficiency greatly reduces the load of the anchor carrier, so the current NBIoT applied to the working mode of time division duplex, obtain higher frequency spectrum resource utilization rate, and obviously improves the NBIoT system connection scenario the mass user [see SU; Background, page 5].

Allowable Subject Matter
Claims 3, 8, 9, 12, 16, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Yoo et al. (US 2011/0235601) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “modifying interference management operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469